Caton, C. J. The word shall, in the fourth section of the act of the 9th February, 1855, extending the jurisdiction of the County Court of Peoria county, must be construed to mean may. That section reads: All appeals from the decisions of police magistrates and justices of the peace, made or rendered in said county, shall be taken to said County Court.” To hold this to be imperative, would bring it in conflict with the eighth section of the fifth article of the constitution. That is as follows: “ There shall be two or more terms of the Circuit Court held in each county of this State, at such times as shall be provided by law, and said courts shall have jurisdiction in all cases at law and in equity, and in all cases of appeals from all inferior courts.” This confers jurisdiction, in all appeals from all inferior courts, upon the Circuit Courts, independently of any legislative enactment on the subject, and we cannot presume that the legislature intended to take away that jurisdiction, but only to give the County Court concurrent jurisdiction, although, but for this constitutional provision, we should construe the word as imperative, and as conferring upon the County Court exclusive jurisdiction of the appeals mentioned. Wherever it is possible, we must so construe the statutes as to make them harmonize with the constitution, and in order to do this, we must construe the word shall, in the statute quoted, as permissive, and not mandatory. The judgment is affirmed. Judgment affirmed.'